           Case 1:20-cv-00534-AWI-SAB Document 85 Filed 03/23/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOSHUA JASON DALKE,                              )   Case No.: 1:20-cv-00534-AWI-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER STRIKING PLAINTIFF’S REPLY TO
13            v.                                          DEFENDANTS’ ANSWER
                                                      )
14                                                    )   (ECF No. 84)
     KING CLARK, et al.,
                                                      )
15                                                    )
                     Defendants.                      )
16                                                    )

17            Plaintiff Joshua Jason Dalke is proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19            On March 22, 2021, Plaintiff filed a reply to Defendants’ filed which was filed on March 2,

20   2021.

21            Rule 7 of the Federal Rules of Civil Procedure provides as follows:

22            There shall be a complaint and an answer; a reply to a counterclaim denominated as such; an
              answer to a cross-claim, if the answer contains a cross-claim; a third-party complaint, if a
23            person who was not an original party is summoned under the provisions of Rule 14; and a
              third-party answer, if a third-party complaint is served. No other pleading shall be allowed,
24
              except that the court may order a reply to an answer or a third-party answer.
25
26   Fed. R. Civ. P. 7(a).

27   ///

28   ///

                                                          1
        Case 1:20-cv-00534-AWI-SAB Document 85 Filed 03/23/21 Page 2 of 2



1              Here, the Court did not order Plaintiff to reply to Defendants’ answer, nor did Plaintiff seek

2    any leave to file a reply to the answer. The Court declines to require any reply to the answer.

3    Accordingly, Plaintiff’s reply to Defendants’ answer, filed on March 22, 2021, is stricken from the

4    record.

5
6    IT IS SO ORDERED.

7    Dated:      March 23, 2021
8                                                         UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
